Citation Nr: 1011183	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board and 
the case was referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

2.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5013, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to a claim for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In the present appeal, the 
appellant was provided notice that met these requirements in 
a letter dated in January 2005.  


The first notice requirement was met because in the letter 
the RO informed the appellant that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The RO stated that VA would obtain the appellant's 
service medical records, and the RO indicated that a current 
disability and a relationship to service is generally shown 
by medical evidence.  The RO told the appellant that he could 
submit this medical evidence himself or VA would request it 
if he told VA about it.  

The notice letter provided examples of the types of medical 
and lay evidence that the Veteran could submit (or ask the VA 
to obtain) that were relevant to establishing his entitlement 
to service connection including employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.  He was also informed that he could submit 
statements from other individuals who knew him in service and 
knew of any disability he had on active duty.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant that VA would obtain his 
service treatment records and would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also 
notified the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.


The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In the present appeal, the appellant was provided 
notice that met these requirements in a letter dated in March 
2006.

Finally, the duty to assist the appellant also has been 
satisfied in this case.  The Board does observe that the 
Veteran's service treatment records are not associated with 
the claims file.  When a claimant's medical records are lost 
or destroyed, the VA has a "heightened" duty to assist in 
the development of the claims.  Washington v. Nicholson, 19 
Vet. App. 362, 369- 70 (2005).  Thus, in accordance with the 
law and implementing regulations, the RO continued its 
efforts to obtain all relevant medical records until it was 
reasonably certain that such records did not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  In this regard, the Veteran was 
informed by letters dated in January and June 2005 that a 
fire had occurred at the National Archives and Records 
Administration on July 12, 1973, and that if his military 
records had been stored there they may have been destroyed.  
The RO also requested in January 2005 that the National 
Personnel Records Center (NPRC) furnish the Veteran's 
complete medical and dental service medical records.  
However, a response was received that same month indicating 
the Veteran's records were presumed destroyed by fire and 
that there were no service medical records or surgeon general 
office (SGO) records available.  In addition, the Veteran 
filled out an undated NA Form 13055 request for information 
to reconstruct medical data.  Because the Veteran did not 
provide enough information on this form to complete the 
request, the RO by letter of June 2005 asked him to provide a 
narrower time frame for dates that he was seen for pertinent 
hearing loss and tinnitus problems while in service.  The 
veteran did not supply the requested information.  The 
Veteran did however, in both February and June 2005, inform 
VA that he had not been treated for hearing loss or tinnitus 
while on active duty.  He did note, however, that he had 
ringing in the ears at the time of his service discharge.  
See February 2005 VA Form 21-4138.  He claims that exposure 
to artillery noise in the military caused his currently 
claimed disorders.  Id.  Finally, VA, as part of an April 
2009 Memorandum - Formal Finding on the Unavailability of 
Service Treatment Records - found that efforts to obtain the 
Veteran's service treatment records had been exhausted.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
Veteran with regard to obtaining his service treatment 
records through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the Veteran's claims that has not been obtained 
and associated with the claims folder.

Post-service VA outpatient medical records as well as the 
report of an August 2005 VA audio report are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  The appellant has 
not informed VA of any existing VA medical records which may 
be helpful in the adjudication of his claims.  VA is not on 
notice of any evidence needed to decide either of the claims 
in this case which has not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case and supplemental statement of the case, 
which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  Service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the Board notes that medical evidence in the 
claims file, including the results of audiometric testing 
done on VA examination dated in August 2005, shows that the 
Veteran has a current hearing loss disability that meets the 
requirements under section 3.385 for VA service connection 
purposes.  The remaining question is whether the current 
hearing loss had its onset in service or was otherwise caused 
by a disease, injury or event in service. 

As noted, the Veteran's service treatment records are 
unavailable.  

On his November 2004 original application for service 
connection for hearing loss and tinnitus, the Veteran 
indicated that he has both hearing loss and tinnitus 
currently as a result of noise exposure in active service.  
Specifically, he noted that he served in an artillery unit 
where he was exposed to firing of eight inch guns and 105 
howitzers.  He added he did not wear hearing protection at 
this time.  He also denied working in any job as a civilian 
where he was exposed to loud noise after his tour of duty 
concluded.  

The first medical evidence of hearing loss in this case is 
shown as part of an April 2002 VA audio evaluation at which 
time a diagnosis of bilateral sensorineural hearing loss was 
supplied.  

The Veteran was also afforded a VA audio examination in 
August 2005.  The examiner reviewed the Veteran's claims file 
in conjunction with the examination.  The Veteran supplied a 
history of in-service acoustic trauma, in the form of 
unprotected artillery noise.  He also informed the examiner 
that he worked in a factory for many years using a forklift 
without using hearing protection.  The Veteran also asserted 
that he experienced moderate bilateral tinnitus, with 
episodes three to four times a month, and lasting two to 
three hours in duration.  He further attributed this to his 
military-related noise exposure.  Following audio testing, 
which showed hearing loss as defined in 38 C.F.R. § 3.385, a 
diagnostic summary of bilateral profound high frequency 
sensorineural hearing loss was provided.  

The examining audiologist acknowledged that the Veteran's 
claims folder included limited objective data upon which to 
base an opinion.  That left, added the examiner, the 
knowledge of audiological patterns and the Veteran's provided 
history as the basis for the opinion.  The examiner pointed 
out that the Veteran had informed him he had worked in the 
same factory both before and after his military service and 
that hearing protection was not available during this time.  
The examiner opined that if the Veteran's current hearing 
loss occurred during his military service it likely would 
have been noticed at that time and would have been severe 
enough for medical consultation.  The examiner added that the 
Veteran's civilian employment before and after the military 
(and before hearing protection laws) could easily have 
contributed to hearing loss and tinnitus.  Therefore, the 
examiner opined that it was less likely than not that the 
Veteran's hearing loss and tinnitus were service connected.  

A medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The August 2005 VA audio examination report 
did provide sufficient detail.  The examiner, before 
supplying his medical opinion, took the Veteran's history, 
examined the claims folder, and examined the Veteran.  In 
addition, the examiner included a rationale for his opinions 
concerning the etiology of the Veteran's bilateral hearing 
loss and tinnitus.  An opinion is considered adequate when it 
is based on consideration of an appellant's prior medical 
history and examinations and describes the disability in 
sufficient detail so that the Board's evaluation of the 
claimed disability is a fully informed one.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  To this, the August 
2005 VA examination was adequate.  

While the Board again acknowledges that the Veteran's service 
treatment records are not available, it also finds noteworthy 
that the Veteran has denied being treated during his active 
military service for either hearing loss or tinnitus.  He did 
complain of having tinnitus at the time of his service 
separation.  Hearing loss, diagnosed as sensorineural in 
nature, was first recorded almost 50 years after his service 
separation.  The earliest audiometric evidence showing 
hearing loss, as defined in 38 C.F.R. § 3.385, was dated in 
August 2005.  In addition, the first time of record that the 
Veteran complained of tinnitus symptoms was also in 2005.  
While medical or other documentary evidence in service or 
within a reasonable amount of time thereafter is not 
necessarily required for service connection to be granted, 
the Board notes that, generally speaking, medical evidence 
showing a diagnosis of a disability in service or shortly 
thereafter is more persuasive evidence that the disability 
began in service than evidence first showing the disability 
decades later.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
veteran's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran has not informed VA of any medical 
treatment associated with either his claimed disabilities 
occurring between the time he separated from the military in 
1953 up to 2002, when he was first diagnosed with 
sensorineural hearing loss.  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Veteran is competent to describe symptoms of decreased 
hearing and ringing of the ears since his military service.  
However, in this case, he has not provided much, if any, 
description about his hearing loss or tinnitus over the many 
years since service, including when he first noticed either 
symptom or where he sought treatment, if at all.  Moreover, 
although the Veteran may believe that his bilateral hearing 
loss and tinnitus were caused by acoustic trauma during 
active service, the Veteran, as a lay person, is not 
competent to testify about what causes these disorders.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Thus, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In addition, service connection for bilateral hearing loss, 
on a presumptive basis is not warranted.  Clearly, 
sensorineural hearing loss was not manifested to a degree of 
10 percent or more within one year from the date of the 
Veteran's 1953 separation from service as there is no 
evidence of complaints or findings of hearing loss at any 
time, following his service separation, until 2002.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

For these reasons, the Board finds that the preponderance of 
the most probative competent evidence is against the claim 
for service connection for either bilateral hearing loss or 
tinnitus.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


